Citation Nr: 0901087	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  99-03 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury including headaches, to include as secondary to 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The veteran had active military service from October 7, 1952 
to December 13, 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a head injury.  
In May 1999, the veteran testified at an RO hearing.  The 
veteran testified before a Veterans Law Judge at a Board 
hearing at the RO in June 2000.

The Board remanded this case in September 2000 and, in 
November 2004, confirmed the RO's denial characterizing the 
issue as service connection for residuals of head injury 
including headaches.  The veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in May 2006, the Court 
vacated the November 2004 Board decision pertaining to the 
denial of service connection for residuals of a head injury 
including headaches, and remanded the case to the Board for 
readjudication consistent with the Order.  The Board, in 
turn, remanded the case to the RO in December 2006.  The 
issue has been recharacterized pursuant to the Court remand.

The veteran and his representative were advised that the 
Veterans Law Judge who conducted his June 2000 hearing was no 
longer employed by the Board and that he had the right to 
another hearing.  The veteran declined the opportunity for a 
new hearing in a response received in December 2006.


FINDING OF FACT

The preponderance of the evidence shows no relationship 
between any present residuals of a head injury, including 
headaches, and service or the service-connected residuals of 
a right eye injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a head injury including headaches, to include as 
secondary to residuals of a right eye injury, are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2002, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case dated in March 2003 and 
October 2008, following the provision of notice.  The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

The veteran's service medical records are missing.  The 
National Personnel Records Center has responded that his 
records were most likely destroyed in the 1973 fire at their 
facility.  The Board has a heightened obligation to assist 
the appellant in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Based on 
the RO's efforts and the responses from the service 
department, it is reasonably certain that the veteran's 
service medical records are no longer available and that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)

The RO alternatively obtained copies of the veteran's sick 
and/or morning reports from the personnel department and the 
veteran's DD-Form 214.  VA has assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of claimed disabilities, and afforded the 
veteran the opportunities to give testimony before the RO and 
the Board.  The RO requested additional VA medical records 
from the Jesse Brown VA Medical Center in Chicago, but this 
facility responded in June 2008 that all resources had been 
exhausted and the records could not be located.  The 
veteran's representative asserts that Social Security 
Administration (SSA) records need to be obtained.  The Board 
disagrees.  The record shows that the veteran was denied SSA 
disability benefits in 1982.  He also testified at the May 
1999 RO hearing that he was not receiving SSA disability 
benefits.  Moreover, the list of records relied on to deny 
SSA disability benefits includes all the evidence reflected 
in the claims file.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran asserts that he had a head injury in service 
during basic training when a lieutenant shoved his boot into 
his head, which caused the veteran's head to knock against 
the butt of his rifle.  He recalled that he almost blacked 
out and saw stars.  He sought treatment for his right eye and 
also suffered from headaches.  He indicates that he continues 
to suffer from headaches as a result of that injury in 
service.  Statements in support of the veteran's claim were 
received from two acquaintances who stated they had known him 
for over 50 years, and could attest to his competency and 
good health prior to entering service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records are unavailable, as they were 
apparently destroyed by a fire at the National Personnel 
Records Center in 1973. Sick call reports show the veteran 
was treated in October and November 1952 at the dispensary 
and was hospitalized from December 2 to December 4, 1952.  
The disability(ies) requiring this treatment was not 
reported.  

Post-service records show that the veteran was seen at a VA 
outpatient clinic in May 1973 with a seven to eight month 
history of dizziness.  He also reported a history of 
headaches and seeing spots.

He was hospitalized at a VA facility in August 1973 for help 
on the advice of his social worker.  On admission on August 
3, 1973, he complained of constant, severe headaches 
resulting from head injuries received in service.  On 
physical examination, he related a history of being "stomped 
on the head while on bivouac in service" for which he went 
to the hospital and was discharged.  A later assessment on 
August 6, 1973 shows headaches of undetermined origin.  A 
separate August 6, 1973, psychology admission note indicated 
complaints of headaches, backaches, dizziness and 
paresthesias.  He reported that he had had such symptoms 
since injury in service in 1953.  The examiner determined 
that the veteran's complaints were representative of 
individuals with neuropsychological problems or possibly 
cerebrovascular problems.  The examiner suspected that the 
appellant had an organicity problem - "some experience that 
was difficult for him to make sense of."  In September 1973, 
the appellant rendered a history of being kicked in the back 
of the head with the frontal area being hit by his gun while 
in service.  He had headaches which he stated occurred 
everyday.  The examiner determined that the condition 
appeared to be secondary to a neuropsychiatric condition and 
ruled out migraine headaches.

He reiterated a history of head injury in October 1973 in the 
neuropsychiatry clinic.  In November 1975, the veteran gave a 
history of a short time in the military and being "trampled 
by a crowd" and discharged soon after.  

The veteran was hospitalized at a VA facility from April 1982 
to May 1982 with numerous complaints including frontal 
headaches with associated pressure behind the eyes.  A 
history of closed head injury in 1952 was noted.  While 
admitted, a brain scan in April 1982 disclosed significant 
early arterial flow deficit over the right middle cerebral 
artery and some calcification of the pineal gland.  It was 
noted that the brain scan did not reveal any recent lesion.  
He underwent an electroencephalogram (EEG) in May 1982 upon 
complaints of headache and left-sided weakness.  An 
impression of normal awake EEG was rendered.  A skull series 
was performed in May 1982 that was interpreted as normal 
overall.

The veteran was admitted to a VA hospital again from 
September 23, 1982 to September 30, 1982 for numerous 
complaints including frontal headaches.  A neurological 
evaluation was conducted in October 1982 and the appellant 
was noted to have constant headaches.  A history of head 
trauma in 1952 was indicated.  It was recorded that he had 
been a boxer in the past.  A computed tomography (CT) scan of 
the brain in October 1982 was normal as was an October 1982 
wake EEG.

The veteran had continuous complaints of headaches from 1982 
through 1994.  Upon complaints of left-sided numbness for 
three years in April 1984, the veteran underwent EEG and CT 
scans that were normal.  VA medical records dated from 1985 
to 2001 show diagnoses of tension headaches, muscle 
contraction headaches, and complaints of headaches associated 
with blurred vision and intermittent dizziness.  

As the record shows the veteran's reports of an in-service 
head injury and complaints of headaches as a residual of this 
injury since 1973, a medical opinion was obtained to 
determine whether there was any relationship between the in-
service injury and the claimed current disability.  

A January 2003 VA neurological examination report shows the 
veteran provided a history to the effect that approximately 
50 years before, during basic training, he was crawling on 
his stomach on the ground with a rifle held in the crook of 
both arms when he looked up and was kicked in the head by an 
officer.  He stated that the right side of his head struck 
the rifle and that he "saw stars" but was not rendered 
unconscious.  He said that he went to sick call the following 
day complaining of difficulty with his eye and headache, and 
that shortly thereafter, he was given a medical discharge.  
The veteran related that he had had recurrent frontal 
headaches, and had lost vision in the right eye.  He denied 
any subsequent head injury, syncope or seizures, cranial 
nerve symptoms, focal weakness, persistent paresthesias, 
incontinence or incoordination.

A physical examination was performed.  The examiner indicated 
that review of the record was made.  It was noted that the 
veteran had been hospitalized several times and had had 
multiple neurological evaluations with respect to headaches.  
It was reported that the consensus was that these were muscle 
contraction or chronic tension headaches.  The examiner 
related that, as far as it could be ascertained, there was no 
evidence on examination or subsequent studies to suggest an 
intracranial injury.  The examiner further commented that, 
from the veteran's description of the injury in service, it 
was suspected that he sustained a mild concussion which 
probably caused some headaches initially.  It was felt, 
however, that the perpetuation of the headaches over 50 years 
was more likely due to some other cause.  The examiner stated 
that she concurred in the diagnosis of chronic tension-type 
headaches.

The medical evidence shows that there is no relationship 
between the veteran's head injury in service and his current 
headache condition.  Although the veteran has provided a more 
or less consistent account of head injury in service, 
diagnostic studies over the years document no objective 
pathology which has been attributed to head trauma in 
service.  While an April 1982 brain scan noted a significant 
early arterial flow deficit over the middle cerebral artery, 
his EEGs, skull series, and other CT scans of the head have 
been shown to be normal throughout.  After review of the 
record, the January 2003 VA examiner stated that there was no 
evidence on examination or subsequent studies to suggest an 
intracranial injury.  No other medical opinion of record 
contradicts this opinion.

Another factor to be considered, pursuant to the April 2006 
Joint Motion for Remand, is whether there is any relationship 
between the veteran's headaches and his service-connected 
residuals of right eye injury.  

In August 1998, a VA examiner opined that chronic headaches 
might have been secondary to poor visual acuity versus 
sinusitis.  A July 2000 VA clinic record notes, however, that 
the headaches might have been due to a minor sinus infection.

A September 2008 VA examination report shows the veteran 
reported since his head injury in service that he has had 
headaches and the right eye had been sensitive to any wind or 
sunshine causing tearing.  He reported diffuse frontal 
headaches up to six times a month but later stated every day.  
The headaches were "just a pain" without associated 
constitutional symptoms.  There was no incapacitation and the 
headaches seemed to be brought on by certain foods, 
especially sweets.  He reported no dizziness, vertigo, 
syncope, seizures, speech difficulty, swallowing difficulty, 
bladder, or bowel problems, or ambulatory dysfunction due to 
the head injury.  The examiner noted a review of the claims 
file including the veteran's complaints, treatment, and 
diagnoses in the record since August 1973.  The diagnosis was 
subjective cephalgia of uncertain etiology, less likely than 
not caused by or related to military service or right eye 
injury in service.  The examiner noted that the veteran had a 
minor head injury that resolved without traumatic brain 
injury residuals.  The veteran's cephalgia did not fit the 
pattern for migraine or tension type headaches.  It was 
unlikely that the minor head injury during service would have 
any long-term sequelae.  The mechanism of injury did not lend 
itself to brain injury.  

The medical evidence shows no relationship between the head 
injury and the service-connected right eye injury, or 
service.  While an August 1998 VA examiner found that the 
veteran's chronic headaches might have been secondary to poor 
visual acuity versus sinusitis, this opinion is speculative.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).   Moreover, the July 2000 VA clinic 
record conflicts with this opinion; finding that the 
headaches might have been due to a minor sinus infection.  

Although the veteran has argued that his current headaches 
are a residual of his head injury in service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's headaches and his 
head injury in service or his service-connected right eye 
disability.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for residuals of a head injury including 
headaches, to include as secondary to residuals of a right 
eye injury; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.





ORDER

Entitlement to service connection for residuals of a head 
injury including headaches, to include as secondary to 
residuals of a right eye injury, is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


